Exhibit n(2) Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Prospect Capital Corporation New York, New York The audits referred to in our report to Prospect Capital Corporation, dated August 30, 2010, which is contained in the Prospectus Supplement dated September 24, 2010, also included the audit of the information appearing on pageS-48 of the Prospectus Supplement dated September 24, 2010, under the caption “Senior Securities” (referred to hereafter as the “Senior Securities Table”) for each of thethree years in the period ended June 30, 2010.The information contained under the Senior Securities Table is the responsibility of the Company's management.Our responsibility is to express an opinion on the Senior Securities Table based on our audits. In our opinion, the Senior Securities Table, when considered in relation to the basic consolidated financial statements taken as a whole, present fairly, in all material respects, the information set forth therein. /s/ BDO USA, LLP BDO USA, LLP New York, New York August 30, 2010
